Exhibit 10.1

AMENDMENT ONE TO

EMPLOYMENT LETTER

This amendment (the “Amendment”) to the employment letter entered into by and
between Encore Capital Group, Inc., a Delaware corporation (the “Company”), and
J. Brandon Black (the “Executive”), dated as of June 13, 2005 (the “Employment
Letter”), is effective as of June 5, 2006. Capitalized terms not defined herein
shall have the meaning set forth in the Employment Letter.

W I T N E S S E T H :

WHEREAS, the Company and the Executive have entered into the Employment Letter,
which provides for the terms and conditions of the Executive’s employment with
the Company; and

WHEREAS, the Company and the Executive desire to amend the Employment Letter as
provided herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

 

1. Section 9 of the Employment Letter is amended to delete the number “150%” in
clauses (i) and (ii) of the first sentence and add in substitution thereof the
number “200%”.

 

2. Section 9 of the Employment Letter is further amended to add the following
two sentences as the last two sentences of the Section:

If you remain employed through the consummation of a Change of Control, you
shall receive a lump sum payment equal to 100% of your Base Salary in effect as
of the effective date of the Change of Control (the “Retention Bonus”). The
Retention Bonus shall be paid to you within ten (10) days following the
consummation of the Change of Control.

 

3. Section 12 of the Employment Letter is amended to add “(i)” immediately prior
to the words “engage or be engaged” in the third sentence of the Section.

 

4. Section 12 of the Employment Letter is further amended to add the following
provision immediately after the words “Collection Business” at the end of the
third sentence of the Section:

or (ii) directly or indirectly (A) solicit or hire or encourage the solicitation
or hiring of any person who was an employee of the Company or any subsidiary at
any time on or after the date of termination (unless more than six (6) months
shall



--------------------------------------------------------------------------------

have elapsed between the last day of such person’s employment by the Company and
any subsidiary and the first date of such solicitation or hiring) or (B) induce
or attempt to induce any employee of the Company or any subsidiary to leave the
employ thereof or in any way interfere with the relationship between the Company
or any subsidiary and any employee thereof.

 

5. Section 12 of the Employment Letter is further amended to add the following
sentence immediately prior to the last sentence of the Section.

Upon a breach of the duties and obligations contained in this Section 12, your
right to receive severance payments being made by the Company pursuant to this
Agreement shall immediately cease and the Company’s obligation to make such
payments under this Agreement shall immediately terminate as of the date you
enter into such employment or other relationships as described in this
Section 12.

 

6. All other provisions of the Employment Letter shall remain unchanged and in
full force and effect.

 

7. This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

EXECUTIVE     ENCORE CAPITAL GROUP, INC. By:   /s/ J. Brandon Black     By:  
/s/ Robin R. Pruitt   J. Brandon Black     Title:   Senior Vice President